

113 S2873 RS: National Park System Donor Acknowledgment Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 641113th CONGRESS2d SessionS. 2873[Report No. 113–301]IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Coburn (for himself, Mr. Warner, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the Secretary of the Interior to acknowledge contributions at units of the National
			 Park System.1.Short titleThis Act may be cited as the National Park System Donor Acknowledgment Act of 2014.2.DefinitionsIn this Act:(1)Donor acknowledgment(A)In generalThe term donor acknowledgment means a statement, logo, trademark, proper legal name, or other reasonable form of credit
			 acknowledging a contribution by a donor.(B)ExclusionsThe term donor acknowledgment does not include—(i)a sign or other fixture that would block or obstruct a natural or historic site or view; or(ii)a statement or credit that promotes a political candidate or issue.(2)Eligible structure(A)In generalThe term eligible structure means a structure at a unit of the National Park System.(B)InclusionsThe term eligible structure includes—(i)a visitor center;(ii)an administrative structure; and(iii)a specific room or section of a visitor center or an administrative structure.(C)ExclusionThe term eligible structure does not include a commemorative work (as defined in section 8902(a) of title 40, United States
			 Code).(3)Landscape feature(A)In generalThe term landscape feature means a component that contributes to the character significance of a landscape.(B)InclusionsThe term landscape feature includes land, water, vegetation, walls, pathways, stairways, and plazas.(4)SecretaryThe term Secretary means the Secretary of the Interior.3.Donor acknowledgments at structures in units of the national park system(a)In generalSubject to subsection (b), the Secretary may authorize donor acknowledgments at an eligible
			 structure to recognize contributions for a museum collection or landscape
			 feature at a unit of the National Park System.(b)RequirementsDonor acknowledgments under subsection (a) shall be displayed—(1)in a manner that is approved by the Secretary, in consultation with the Superintendent at the unit
			 of the National Park System in which the eligible structure, museum
			 collection, or landscape feature is located, after taking into account any
			 input from the donating entity; and(2)for a period of time, as determined by the Secretary, in consultation with the Superintendent at
			 the unit of the National Park System in which the eligible structure,
			 museum collection, or landscape feature is located, that is commensurate
			 with the amount of the contribution and the life of the eligible
			 structure.(c)Placement(1)In generalDonor acknowledgments under subsection (a) may be affixed to benches, furnishings, bricks,
			 vehicles, walls, pathways, plazas, and staircases.(2)LimitationAny donor acknowledgment under subsection (a) associated with land, water, vegetation, an item in a
			 museum collection, or a historic structure shall be freestanding.(d)Expansion of donor acknowledgmentsThe Secretary may authorize the use of donor acknowledgments under this section to include
			 acknowledgments on digital and media platforms, including online
			 applications and web-based product downloads relating to a specific unit
			 of the National Park System.(e)ImplementationNot later than 180 days after the date of enactment of this Act, the Secretary shall implement this
			 section.(f)Effect of sectionNothing in this section requires the Secretary to accept a donation.4.Donor acknowledgments to be displayed at commemorative works and landscape featuresSection 8905 of title 40, United States Code, is amended—(1)in subsection (b), by striking paragraph (7); and(2)by adding at the end the following:(c)Donor contributions(1)Definition of landscape feature(A)In generalThe term landscape feature means a component that contributes to the character or significance of a landscape.(B)InclusionsThe term landscape feature includes walls, pathways, stairways,  plazas, and other features that are considered to be
			 components of a landscape in accordance with applicable National Park
			 Service regulations.(2)Acknowledgment of donor contributionExcept as otherwise provided in this subsection, the Secretary of the Interior or Administrator of
			 General Services, as applicable, may acknowledge or permit a sponsor to
			 acknowledge, donor contributions at the commemorative work.(3)RequirementsAn acknowledgment under paragraph (2) shall—(A)be displayed—(i)inside an ancillary structure associated with the commemorative work; or(ii)as part of a  landscape feature; and(B)conform to applicable National Park Service or General Services Administration guidelines for donor
			 recognition, as applicable.(4)LimitationsAn acknowledgment under paragraph (2) shall—(A)be limited to an appropriate statement or credit recognizing the contribution;(B)be displayed in a form approved by—(i)the National Mall and Memorial Parks Donor Recognition Plan or other applicable National Park
			 Service guidelines for donor recognition; and(ii)General Services Administration guidelines;(C)be displayed for a period of up to 10 years, with the display period to be commensurate with the
			 level of the contribution, as determined in accordance with the plan and
			 guidelines described in subparagraph (B); and(D)be freestanding.(5)CostThe sponsor shall bear all expenses related to the display of donor acknowledgments under paragraph
			 (2).(6)ApplicabilityThis subsection shall apply to any commemorative work dedicated after January 1, 2010..1.Short titleThis Act may be cited as the National Park System Donor Acknowledgment Act.2.DefinitionsIn this Act:(1)Donor acknowledgmentThe term donor acknowledgment means an appropriate statement or credit acknowledging a donation.(2)National Park SystemThe term National Park System includes each program and individual unit of the National Park System.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Donor acknowledgments in units of National Park System(a)In generalThe Secretary may authorize a donor acknowledgment to recognize a donation to—(1)the National Park
			 Service; or(2)the National Park System.(b)RestrictionsA donor acknowledgment shall not be used to state or imply—(1)recognition of the donor or any product or service of the donor as an official sponsor, or any
			 similar
			 form of recognition, of the National Park Service or the National Park
			 System;(2)a National Park Service endorsement of the donor or any product or service of the donor; or(3)naming rights to any unit of the National Park System or a  National Park System facility,
			 including a visitor center.(c)Requirements(1)DisplayA donor acknowledgment shall be displayed—(A)in a manner that is approved by the Secretary; and(B)for a period of time, as determined by the Secretary, that is commensurate with the amount of the
			 contribution and the life of the structure.(2)GuidelinesThe Secretary shall establish donor acknowledgment guidelines that take into account the unique
			 requirements of individual units and programs of the National Park System.(3)Use of slogans prohibitedA donor acknowledgment shall not permit the use of—(A)an advertising slogan; or(B)a statement or credit promoting or opposing a political candidate or issue.(d)Placement(1)Visitor and administrative facilitiesA donor acknowledgment may be located on or inside a visitor center or administrative facility of
			 the National Park System (including in a specific room or section) or any
			 other appropriate location, such
			 as on a donor recognition wall or plaque.(2)OutsideA donor acknowledgment may be located in an area outside of a visitor or administrative facility
			 described in paragraph (1),
			 including a bench, brick, pathway, area of landscaping, or plaza.(3)ProjectsA donor acknowledgment may be located near a park construction or restoration project, if the
			 donation directly relates to the project.(4)VehiclesA donor acknowledgment may be placed on a National Park Service vehicle, if the donation directly
			 relates to the vehicle.(5)LimitationAny donor acknowledgment associated with a historic structure or placed outside a park restoration
			 project—(A)shall be freestanding; and(B)shall not obstruct a natural or
			 historical site or view.(e)Printed, digital, and media platformsThe Secretary may authorize the use of donor acknowledgments under this section to include
			 donor acknowledgments on printed, digital, and media platforms, including
			 brochures or Internet websites relating to a specific unit of the National
			 Park System.4.Commemorative works act amendmentsSection 8905 of title 40, United States Code, is amended—(1)in subsection (b), by striking paragraph (7); and(2)by adding at the end the following:(c)Donor contributions(1)Acknowledgment of donor contributionExcept as otherwise provided in this subsection, the
			 Secretary of the Interior or Administrator
			 of General Services, as applicable, may permit a sponsor to		   
					acknowledge donor contributions at the commemorative work.(2)RequirementsAn acknowledgment under paragraph (1)	shall—(A)be displayed—(i)inside an ancillary structure associated with the	
			 commemorative work; or(ii)as part of a manmade landscape feature	at the	     
			 commemorative work; and(B)conform to applicable National Park Service or General Services
			 Administration guidelines for donor recognition, as applicable.(3)LimitationsAn acknowledgment under paragraph (1) shall—(A)be limited to an appropriate statement or credit recognizing the
			 contribution;(B)be displayed in a form in accordance with National Park Service and General Services   
				     Administration guidelines;(C)be displayed for a period of up to 10 years, with the display period to be commensurate with the
			 level of the contribution, as	determined
			 in accordance with the plan and guidelines described in subparagraph (B);(D)be freestanding; and(E)not be affixed to—(i)any landscape feature at the commemorative work; or(ii)any object in a museum collection.(4)CostThe sponsor shall bear all expenses related to the display of donor
			 acknowledgments under paragraph (1).(5)ApplicabilityThis subsection shall apply to any commemorative work dedicated after
			 January 1, 2010..5.Effect of actNothing in this Act or an amendment made by this Act—(1)requires the Secretary to accept a donation; or(2)modifies section 145 of Public Law 108–108 (16 U.S.C. 1a–1 note; 117 Stat. 1280).December 10, 2014Reported with an amendment